Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1 and 3-6 are currently pending in the instant application.  Applicants have amended claims 1 and 5 and cancelled claims 2, 4 and 7-9 in an amendment filed on March 28, 2022.  Claims 1, 3, 4 and 6 are rejected and claim 5 is objected in this Office Action.
I.	Priority
The instant application is a CON of PCT/CN2019/106287, filed on September 17, 2019 and claims benefit of Foreign Application CHINA 201811138268.6, filed on September 28, 2018. 
II.	Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  

III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election without traverse of Group II in the reply filed on March 28, 2022 is acknowledged.  
Subject matter not encompassed by elected Group II are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.
IV.	Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RN 1287101-00-3 or RN 1288359-74-9 or RN 1299363-11-3 or RN 1387940-35-3 or  1920169-25-0 (Registry) or 2372912-05-3 (Registry) or 2373405-83-3 (Registry) or Dong, et al. (Medicinal Chemistry Research (2019) 28: 380-386) or Zhao, et al. (Accession No. 2017:1905637, HCAPLUS). The instant invention claims a product with the formula 
    PNG
    media_image1.png
    160
    282
    media_image1.png
    Greyscale
 wherein all variables are as defined in claim 1. 

The RN 1287101-00-3 reference teaches 
    PNG
    media_image2.png
    173
    384
    media_image2.png
    Greyscale
wherein one of W2 and W5 is N and the other is C; W1, W3 and W4 are C; R3 and R4 are Me; one of R5 and R6 is Br and the other is H; R1 is H; R2 is I.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The RN 1288359-74-9 reference teaches 
    PNG
    media_image3.png
    161
    318
    media_image3.png
    Greyscale
 wherein one of W2 and W5 is N and the other is C; W1, W3 and W4 are C; R3 and R4 are Me; one of R5 and R6 is Br and the other is H; R1 is F; R2 is Cl.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The RN 1299363-11-3 reference teaches 
    PNG
    media_image4.png
    189
    396
    media_image4.png
    Greyscale
 wherein one of W2 and W5 is N and the other is C; W1, W3 and W4 are C; R3 and R4 are Me; one of R5 and R6 is Cl and the other is H; R1 is Cl; R2 is CF3.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
The RN 1387940-35-3 reference teaches 
    PNG
    media_image5.png
    170
    390
    media_image5.png
    Greyscale
 wherein one of W2 and W5 is N and the other is C; W1 is N; W3 and W4 are C; R3 and R4 are Me; one of R5 and R6 is NO2 and the other is H; R1 is Cl; R2 is H.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The RN 1920169-25-0 reference teaches 
    PNG
    media_image6.png
    172
    357
    media_image6.png
    Greyscale
 wherein one of W2 and W5 is N and the other is C; W1, W3 and W4 are C; R3 and R4 are H; R5 and R6 are H; R1 is CN; R2 is CF3.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The RN 2372912-05-3 reference teaches 
    PNG
    media_image7.png
    170
    353
    media_image7.png
    Greyscale
 wherein one of W2 and W5 is N and the other is C; W1, W3 and W4 are C; one of R3 and R4 is Me and the other is H; R5 and R6 are H; R1 is CN; R2 is CF3.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

The RN 2373405-83-3 reference teaches 
    PNG
    media_image8.png
    165
    398
    media_image8.png
    Greyscale
 wherein one of W2 and W5 is N and the other is C; W1, W3 and W4 are C; both R3 and R4 are H; one of R5 and R6 is Me and the other is H; R1 is CN; R2 is CF3.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

The Dong, et al. reference teaches compounds such as 
    PNG
    media_image9.png
    102
    244
    media_image9.png
    Greyscale
 wherein one of W2 and W5 is N and the other is C; W1, W3 and W4 are C; both R3 and R4 are H; one of R5 and R6 is Me and the other is a substituted phenyl; R1 is CN; R2 is CF3 (see compound 6g, Scheme 1, page 383, for example). These compounds are androgen receptor inhibitors with antiproliferative activity.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

The Zhao, et al. reference teaches compounds such as 
    PNG
    media_image10.png
    153
    514
    media_image10.png
    Greyscale
 wherein one of W2 and W5 is N and the other is C; W1, W3 and W4 are C; both R3 and R4 are H; one of R5 and R6 is Me and the other is a substituted phenyl; R1 is CN; R2 is CF3 (see compound RN 2166324-52-1, for example). These compounds are antitumor agents.  This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  



Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, claim 4 contains the limitation “wherein an optical isomer of the compound is a racemic, levorotatory and/or dextrorotatory isomer” which is dependent on claim 1. The specification only discusses that “stereoisomers” are included in the claimed invention and there are no mention of specifically “optical isomer”.  Therefore, it is unclear if Applicants are attempting to include the “optical isomers” as apart of the “stereoisomers” or if the “optical isomers” are separate from the “stereoisomers” that are included in the claimed compounds. The claim is considered indefinite. To overcome the rejection,  Applicants are suggested to amend claim 4 to so that the phrase “an optical isomer of the compound” now reads “a stereoisomer of the compound” so that it is the same as in the specification.

V.	Objections

Dependent Claim Objections
Dependent Claim 5 is objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.
Claim Objections
Claims 1 and  3-6 are objected to because of the following informalities:  claim 1 contains the phrase “An N-aromatic amide compound with the following formula (II) or pharmaceutically acceptable salt thereof” which should read “An N-aromatic amide compound of formula (II) or a pharmaceutically acceptable salt or stereoisomer thereof”.  In claims 3-6, the limitation “or stereoisomer” should be added after “pharmaceutically acceptable salt”.  Appropriate correction is required.


VI.  Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 7:00 AM-3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626